Case 3:19-cv-10669-RHC-APP ECF No. 112, PageID.6168 Filed 03/02/21 Page 1 of 3




                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION
______________________________________________________________________

STATE FARM MUTUAL AUTOMOBILE INSURANCE
COMPANY,

                      Plaintiff,

v.                                                         Case No. 19-10669

MICHAEL ANGELO,
et al.,

                Defendants.
________________________________/

 ORDER FOR NORMAN DEHKO, LINCOLN INTERNATIONAL LLC / 1-800-PAIN-800,
        AND SOMERSET AUTO BODY OF MI INC. TO REMIT PAYMENT

       Plaintiff State Farm Mutual Automobile Insurance Company brings this action

alleging claims under the Racketeer Influenced and Corrupt Organizations Act (“RICO”),

18 U.S.C. § 1962(c) and (d), common law fraud, and unjust enrichment. (ECF No. 1,

PageID.55-63.) On October 27, 2020, Plaintiff filed two motions to compel non-parties

Norman Dehko, Lincoln International LLC / 1-800-PAIN-800, and Somerset Auto Body

of MI Inc. to comply with subpoenas Plaintiff issued under Federal Rule of Civil

Procedure 45. (ECF Nos. 84, 85.) The court granted the motions November 17, 2020,

and directed Plaintiff to file a bill of cost accounting for the expenses it incurred in filing

the motions. (ECF No. 96, PageID.5965.) Any responses were due by December 4,

2020, but no response have been filed.

       Federal Rule of Civil Procedure 37(a)(5)(A) states that if a motion to compel is

granted, “the court must, after giving an opportunity to be heard, require the party . . .

whose conduct necessitated the motion, the party or attorney advising that conduct, or
Case 3:19-cv-10669-RHC-APP ECF No. 112, PageID.6169 Filed 03/02/21 Page 2 of 3




both to pay the movant's reasonable expenses incurred in making the motion, including

attorney's fees.” “The award of costs is the norm, rather than the exception.” Martinez v.

Blue Star Farms, Inc., 325 F.R.D. 212, 220 (W.D. Mich. 2018).

       Plaintiff states that it incurred $7,980.50 in drafting a motion to compel against

Norman Dehko and Lincoln International LLC / 1-800-PAIN-800 and $3,714.00 for a

motion to compel against Somerset Auto Body of MI Inc. (ECF No. 100, PageID.6009.)

The court was provided an itemized list of billing entries, which contained dates, hourly

rates, and descriptions of tasks performed. (ECF No. 100-1, PageID.6022-23.) Norman

Dehko, Lincoln International LLC / 1-800-PAIN-800, and Somerset Auto Body of MI Inc.

did not file any objection to these calculations, and the court finds them fair and

reasonable. Fed. R. Civ. P. 37(a)(5)(A). Accordingly,

       IT IS ORDERED that Norman Dehko and Lincoln International LLC / 1-800-

PAIN-800 pay Plaintiff, jointly and severally, $7,980.50 in attorney fees by April 5, 2021.

       IT IS FURTHER ORDERED that Somerset Auto Body of MI Inc. pay Plaintiff

$3,714.00 in attorney fees by April 5, 2021.

       IT IS FURTHER ORDERED that Plaintiff is DIRECTED to serve Norman Dehko,

Lincoln International LLC / 1-800-PAIN-800, and Somerset Auto Body of MI Inc. with

this order by March 8, 2021.

       Finally, IT IS ORDERED that Plaintiff file a notice of satisfaction of its awards

directly after their receipt.

                                                 s/Robert H. Cleland                        /
                                                 ROBERT H. CLELAND
                                                 UNITED STATES DISTRICT JUDGE
Dated: March 2, 2021



                                             2
Case 3:19-cv-10669-RHC-APP ECF No. 112, PageID.6170 Filed 03/02/21 Page 3 of 3




I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, March 2, 2021, by electronic and/or ordinary mail.

                                                            s/Lisa Wagner                   /
                                                            Case Manager and Deputy Clerk
                                                            (810) 292-6522
S:\Cleland\Cleland\JUDGE'S DESK\C2 ORDERS\19-10669.ANGELO.OrdertoRemitPayment.RMK.2.docx




                                                      3
